  Case 18-33730-hdh11 Doc 256 Filed 08/18/20                 Entered 08/18/20 10:12:47      Page 1 of 5



Steven T. Holmes
State Bar No. 00794918
CAVAZOS HENDRICKS POIROT, P.C.
Suite 570, Founders Square
900 Jackson Street
Dallas, TX 75202
Phone: (214) 573-7302
Fax: (214) 573-7399
Email: sholmes@chfirm.com

Attorneys for Jeffrey H. Mims, Liquidating Trustee

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

IN RE:                                                   §
                                                         §
REVOLUTION MONITORING, LLC                               §              CASE NO. 18-33730-hdh
                                                         §
                                                         §
REVOLUTION MONITORING                                    §              CASE NO. 18-33731-hdh
MANAGEMENT LLC,                                          §
                                                         §
REVOLUTION NEUROMONITORING LLC                           §              CASE NO. 18-33732-hdh
                                                         §
        Debtors.                                         §              (Jointly Administered)
                                                         §
                                    AMENDED NOTICE OF HEARING
        PLEASE TAKE NOTICE that the hearing on the Motion to Compel and Motion for
Reconsideration [Docket Nos. 232 and 234] together with the Amended Second Motion for 2004
Examination [Docket No. 236] will be held before the Honorable Harlin D. Hale on Wednesday, August
19, 2020 at 9:00 A.M. via WebEx. The instructions for attending the hearing can be found at the
following link:

https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-hearing-dates

Parties are requested to review the attached Webex information and tips prior to the hearing.

                                           Respectfully submitted,
                                           /s/ Steven T. Holmes
                                           Steven T. Holmes
                                           State Bar No. 00794918
                                           CAVAZOS HENDRICKS POIROT, P.C.
                                           900 Jackson Street, Suite 570
                                           Dallas, TX 75202
                                           Direct Dial: (214) 573-7305
                                           Fax: (214) 573-7399
                                           Email: sholmes@chfirm.com
                                           Attorneys for Jeffrey H. Mims, Liquidating Trustee
  Case 18-33730-hdh11 Doc 256 Filed 08/18/20           Entered 08/18/20 10:12:47        Page 2 of 5



                                  CERTIFICATE OF SERVICE
         The undersigned hereby certifies that a true and correct copy of the foregoing was served this
  th
18 day of August, 2020 by electronic transmission through the Court’s automated Case Management
and Electronic Docketing System for the U. S. Bankruptcy Court for the Northern District of Texas; on
all parties-in-interest submitting to service of papers in this case by said means.



                                     /s/ Steven T. Holmes
                                     Steven T. Holmes




AMENDED NOTICE OF HEARING                                                           PAGE 2 OF 2
Case 18-33730-hdh11 Doc 256 Filed 08/18/20        Entered 08/18/20 10:12:47      Page 3 of 5




                                       WEBEX TIPS

   1. Use headphones whenever possible (especially if using a desktop PC with external
      speakers).
   2. Attendees may join a Webex hearing via cell phone, tablet, laptop, desktop, and land
      line telephone.
   3. When making an appearance from a vehicle, please park in a safe location with windows
      rolled up (to minimize background distraction and noise) and use a handset that is ear-
      to-phone (not the vehicle’s hands-free speaker phone option).
   4. All witness and attorneys who will be conducting examination must use a separate
      camera and microphone so that they may be seen and heard by the Court and other
      conference attendees.
   5. After everyone joins, ensure you observe the muting rules/etiquette (i.e. always mute
      yourself when not speaking). Note: Court staff has the ability to mute participants if
      needed.
   6. Attendees may use the "share" button to easily share their screen or a particular
      document with everyone in the Webex meeting.
Case 18-33730-hdh11 Doc 256 Filed 08/18/20             Entered 08/18/20 10:12:47          Page 4 of 5




                      TIPS FOR A BETTER-QUALITY EXPERIENCE:

1.     You may connect to the videoconference by cell phone, tablet, laptop, or desktop computer.
       We have found that newer iPhones provide the best visual and audio feed—better than most
       desktop computers. If you are on a personal computer, headphones or earbuds are
       required for those who need to speak during the hearing. External speakers tend to result in
       distorted sound when that person’s microphone is unmuted.

2.     Please observe proper videoconference etiquette—

       a. Identify yourself each time you speak and speak slowly and clearly. Remember we are
       trying to maintain a good record in addition to allowing the court and everyone to hear you
       and see you while you are speaking. Also, WebEx has active speaker identification that will
       determine who is speaking and display your screen to everyone after it picks up your voice,
       which could be a second or two after you start speaking.

       b. Mute yourself when not speaking. Be aware that court staff can also mute participants if
       needed, so make sure you are unmuted when you do need to speak.

       c. All witness and attorneys who will be conducting examination must use a separate camera
       and microphone so that they may be seen and heard by the Court and other conference
       attendees.

3.     When making an appearance from a vehicle, please park in a safe location with windows
       rolled up (to minimize background distraction and noise) and use a handset that is ear-
       to-phone (not the vehicle’s hands-free speaker-phone option).



     PARTICIPATING IN BANKRUPTCY COURT HEARINGS BY VIDEOCONFERENCE
       During the COVID-19 Pandemic, the Northern District of Texas Bankruptcy Court is using
       videoconferencing more frequently for hearings. The determination to use videoconferencing
       for hearings will be made on a case-by-case basis by the presiding judge, based upon the
       needs of the case.

       HOW? Currently, we are using the Cisco WebEx application for videoconferencing that can
       easily be accessed on a phone, tablet, laptop or PC. There is no fee/charge of any kind for the
       participants, although you will have to download WebEx to your computer or the WebEx
       App to your phone or tablet. The courtroom deputy will give you instructions on how to
       connect (for example, by giving you the link and Conference ID to use). You may also be
       asked to include this information in your notice of hearing.

       WHAT IF I WOULD RATHER JUST LISTEN IN AND NOT HAVE VIDEO? You will
       still be able to participate through the WebEx telephone dial-in only option on a cell phone or
       land line in those hearings where the court decides to make videoconferencing available. You
       also have the ability to connect through the WebEx application and select “audio only” if you
Case 18-33730-hdh11 Doc 256 Filed 08/18/20              Entered 08/18/20 10:12:47          Page 5 of 5




      just want to listen to the hearing and not participate by video, or you can “mute” your video
      presence at any time during the hearing.

      EXHIBITS AND SUCH: Exhibits should be filed ahead of time by the date that they would
      normally be exchanged pursuant to our local rules. Demonstrative aids and Power Points
      should also be filed prior to the hearing, if possible. If not, you will have the ability to share
      your screen, or a particular document, with everyone in the WebEx meeting. If these
      documents are admitted as exhibits, they would then have to be filed after the hearing.

      During the videoconference hearing, lawyers can refer to (and offer) their exhibits by
      referencing where they appear on the docket for the court and all to access. Later, after the
      hearing, the court will create a Minute Entry reflecting which exhibits were admitted. For
      witnesses, you should consider emailing exhibits to them ahead of time since they may not
      have access to PACER—although, again, a document share-your-screen feature is available
      on WebEx.
